Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al., US PGPUB 2015/0070404 hereinafter referenced as Chu in view of Kawaguchi, US PGPUB 2013/0286040 and Li et al., US Patent 9818047 hereinafter referenced as Li.

As to claim 1, Chu discloses a color gamut mapping method comprising: converting, by a color space converter, a first color signal of an input image into a first luminance component and a pair of first chrominance components and outputting the first luminance component and the pair of first chrominance components ([0012] the first color coordinate system converter is configured to convert a first red signal, a first green signal and a first blue signal into a hue, a first input saturation degree and an intensity);
calculating and outputting, by a hue calculator, a hue angle using the first chrominance components (e.g. hue regions with corresponding each color angles, fig. 2B);
selecting and outputting, by a hue axis selection unit, hue axes of a corresponding control area in which the calculated hue angle is located among a plurality of control areas divided by a plurality of hue axes having different hue angles ([0022] As shown in FIG. 2B, it is assumed that red, green and blue are 0 degree, 120 degree and 240 degree, respectively. In this case, colors at 0 degree to 120 degree can be obtained by mixing red and green; colors at 120 degree to 240 degree can be obtained by mixing green and blue; colors at 240 degree to 360 degree can be obtained by mixing blue and red, and 360 degree and 0 degree);
calculating and outputting, by a parameter calculator, a plurality of parameters including a plurality of saturation gains and a plurality of hue gains using a plurality of parameters that are set to correspond to the selected hue axes and using the calculated hue angle ([0021] Referring to FIG. 1, in the present embodiment, a color adjusting system 100 includes a first color coordinate system converter 110, a saturation adjuster 120 and a second color coordinate system converter 130);
controlling, by a saturation controller, a saturation of the first chrominance component for each control area using the calculated saturation gain and outputting a second chrominance component ([0023] The saturation adjuster 120 can weight the first input saturation degree S by weighting formulae being different based on positions of the first input saturation degree S and the hue H in the hue circle HC for obtaining a first output saturation degree S');
controlling, by a hue controller, a hue of the second chrominance component for each control area using the calculated hue gain and outputting a third chrominance component ([0025] First, in step S110, a hue circle HC is divided into a plurality of hue regions (HA1, HA2, . . . and so forth), and each of the hue regions (HA1, HA2, . . . and so forth) is divided into a plurality of saturation regions SA according to at least one saturation threshold Sth (as shown in FIG. 4A)).
Chu does not specifically disclose entirely controlling, by an overall controller, a saturation and a hue of the third chrominance component using overall saturation gains and overall hue gains and outputting a fourth chrominance component.
However, in the same endeavor, Kawaguchi discloses entirely controlling, by an overall controller, a saturation and a hue of the third chrominance component using overall saturation gains and overall hue gains and outputting a fourth chrominance component ([0303] Compared to this, the image processing device 100 according to the present embodiment performs all the processing inside the RGB color space. Since all the processing is performed inside the RGB color space, it is possible to avoid the issue of color distortions or the issue of decrease of the color reproduction range).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Chu to further include Kawaguchi’s color adjustment method in order to suppress an image color distortion, with intention of displaying a clear image on the display screen.
The combination of Chu and Kawaguchi does not specifically disclose inversely converting, by a color space inverse converter, the fourth chrominance component and the first luminance component into a second color signal and outputting the second color signal.
However, in the same endeavor, Partin discloses inversely converting, by a color space inverse converter, the fourth chrominance component and the first luminance component into a second color signal and outputting the second color signal (as shown in FIG. 1, the enhanced chrominance components Cb′Cr′ may be fed back into color space converter logic 110 and converted back to the red, green, blue color space as enhanced color components R′G′B′ which are output from the image processing device 100).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Chu and Kawaguch to further include Li’s method of converting the enhanced image pixel data (YCb′Cr′) back to enhanced color component of RGB with intention of displaying a clear image on the display screen.

As to claim 9, Chu discloses a color gamut mapping device comprising: a color space converter configured to convert a first color signal of an input image into a first luminance component and a pair of first chrominance components and output the first luminance component and the pair of first chrominance components ([0012] the first color coordinate system converter is configured to convert a first red signal, a first green signal and a first blue signal into a hue, a first input saturation degree and an intensity);
a hue calculator configured to calculate and output a hue angle using the first chrominance components (e.g. hue regions with corresponding each color angles, fig. 2B);
a hue axis selection unit configured to select and output hue axes of a corresponding control area in which the calculated hue angle is located among a plurality of control areas divided by a plurality of hue axes having different hue angles ([0022] As shown in FIG. 2B, it is assumed that red, green and blue are 0 degree, 120 degree and 240 degree, respectively. In this case, colors at 0 degree to 120 degree can be obtained by mixing red and green; colors at 120 degree to 240 degree can be obtained by mixing green and blue; colors at 240 degree to 360 degree can be obtained by mixing blue and red, and 360 degree and 0 degree);
a parameter calculator configured to calculate and output a plurality of parameters including a plurality of saturation gains and a plurality of hue gains using a plurality of parameters that are set to correspond to the selected hue axes and using the calculated hue angle ([0021] Referring to FIG. 1, in the present embodiment, a color adjusting system 100 includes a first color coordinate system converter 110, a saturation adjuster 120 and a second color coordinate system converter 130);
a saturation controller configured to control a saturation of the first chrominance component for each control area using the calculated saturation gains and output a second chrominance component ([0023] The saturation adjuster 120 can weight the first input saturation degree S by weighting formulae being different based on positions of the first input saturation degree S and the hue H in the hue circle HC for obtaining a first output saturation degree S');
a hue controller configured to control a hue of the second chrominance component for each control area using the calculated hue gains and output a third chrominance component ([0025] First, in step S110, a hue circle HC is divided into a plurality of hue regions (HA1, HA2, . . . and so forth), and each of the hue regions (HA1, HA2, . . . and so forth) is divided into a plurality of saturation regions SA according to at least one saturation threshold Sth (as shown in FIG. 4A)).
Chu does not specifically disclose an overall controller configured to entirely control a saturation and a hue of the third chrominance component using overall saturation gains and overall hue gains and output a fourth chrominance component. 
However, in the same endeavor, Kawaguchi discloses an overall controller configured to entirely control a saturation and a hue of the third chrominance component using overall saturation gains and overall hue gains and output a fourth chrominance component ([0303] Compared to this, the image processing device 100 according to the present embodiment performs all the processing inside the RGB color space. Since all the processing is performed inside the RGB color space, it is possible to avoid the issue of color distortions or the issue of decrease of the color reproduction range). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Chu to further include Kawaguchi’s color adjustment method in order to suppress an image color distortion, with intention of displaying a clear image on the display screen.
The combination of Chu and Kawaguchi does not specifically disclose a color space inverse converter configured to inversely convert the fourth chrominance component and the first luminance component into a second color signal and output the second color signal.
However, in the same endeavor, Partin discloses a color space inverse converter configured to inversely convert the fourth chrominance component and the first luminance component into a second color signal and output the second color signal (as shown in FIG. 1, the enhanced chrominance components Cb′Cr′ may be fed back into color space converter logic 110 and converted back to the red, green, blue color space as enhanced color components R′G′B′ which are output from the image processing device 100).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Chu and Kawaguchi to further include Li’s method of converting the enhanced image pixel data (YCb′Cr′) back to enhanced color component of RGB with intention of displaying a clear image on the display screen.
 
As to claim 2, the combination of Chu, Kawaguchi and Li discloses the color gamut mapping method of claim 1. The combination further discloses the calculating, by the parameter calculator, of the parameters includes: calculating the plurality of saturation gains corresponding to a plurality of saturation control areas that are divided by a plurality of saturation control points having different saturation values in the corresponding control area; and calculating the plurality of hue gains corresponding to a plurality of hue control areas that are divided by a saturation value of a hue control point in the corresponding control area (Chu, [0011] The method for adjusting saturation degree includes the following steps. A hue circle is divided into a plurality of hue regions, and each of the hue regions is divided into a plurality of saturation regions according to at least one saturation threshold).

As to claim 3, the combination of Chu, Kawaguchi and Li discloses the color gamut mapping method of claim 2. The combination further discloses the plurality of saturation gains include a first saturation gain, a second saturation gain, and a third saturation gain that are calculated to respectively correspond to a first saturation control area, a second saturation control area, and a third saturation control area divided by first and second saturation control points; and the plurality of hue gains include a first hue gain and a second hue gain that are calculated to respectively correspond to a first hue control area and a second hue control area divided by the hue control point (Li, as shown in fig. 3, each angular zone of the chrominance plane 300 corresponds to an angular region of hues radiating outward from the origin of the chrominance plane 300. Furthermore, in one embodiment, gain values may be interpolated between angular zones for a given CbCr pair to obtain a more refined gain value. For a particular angle (hue), however, the gain value is kept the same such that saturation is not corrupted, in accordance with one embodiment).

As to claim 4, the combination of Chu, Kawaguchi and Li discloses the color gamut mapping method of claim 3. The combination further discloses the parameter calculator is configured to: linearly interpolate first to third saturation parameters of a first hue axis, which are set for each of the first to third saturation control areas to correspond to the first hue axis of the corresponding control area, and first to third saturation parameters of a second hue axis, which are set for each of the first to third saturation control areas to correspond to the second hue axis of the corresponding control area, for each of the first to third saturation control areas according to the calculated hue angle and calculate the first to third saturation gains ([0022] As shown in FIG. 2B, it is assumed that red, green and blue are 0 degree, 120 degree and 240 degree, respectively. In this case, colors at 0 degree to 120 degree can be obtained by mixing red and green; colors at 120 degree to 240 degree can be obtained by mixing green and blue; colors at 240 degree to 360 degree can be obtained by mixing blue and red, and 360 degree and 0 degree); and
linearly interpolate first and second hue parameters of the first hue axis, which are set for each of the first and second hue control areas to correspond to the first hue axis of the corresponding control area, and first and second hue parameters of the second hue axis, which are set for each of the first and second hue control areas to correspond to the second hue axis of the corresponding control area, for each of the first and second hue control areas according to the calculated hue angle and calculate the first and second hue gains (Li, as shown in fig. 3, each angular zone of the chrominance plane 300 corresponds to an angular region of hues radiating outward from the origin of the chrominance plane 300. Furthermore, in one embodiment, gain values may be interpolated between angular zones for a given CbCr pair to obtain a more refined gain value. For a particular angle (hue), however, the gain value is kept the same such that saturation is not corrupted, in accordance with one embodiment).

As to claim 5, the combination of Chu, Kawaguchi and Li discloses the color gamut mapping method of claim 3. The combination further discloses the controlling, by the saturation controller, of the saturation of the first chrominance component includes controlling the saturation of the first chrominance component by applying at least one of the first to third saturation gains corresponding to the first to third saturation control areas to the first chrominance component according to a result of comparing a saturation value of the first chrominance component to the first to third saturation control points; and the controlling, by the hue controller, of the hue of the second chrominance component includes controlling the hue of the second chrominance component by applying any one of the first and second hue gains corresponding to the first and second hue control areas to the second chrominance component according to a result of comparing a saturation value of the second chrominance component to the hue control point ([0025] First, in step S110, a hue circle HC is divided into a plurality of hue regions (HA1, HA2, . . . and so forth), and each of the hue regions (HA1, HA2, . . . and so forth) is divided into a plurality of saturation regions SA according to at least one saturation threshold Sth (as shown in FIG. 4A)).

As to claim 6, the combination of Chu, Kawaguchi and Li discloses the color gamut mapping method of claim 5. The combination further discloses the controlling, by the saturation controller, of the saturation of the first chrominance component includes: when the saturation value of the first chrominance component Is less than or equal to a first saturation control point, controlling the saturation of the first chrominance component by applying the first saturation gain to the first chrominance component; when the saturation value of the first chrominance component is greater than the first saturation control point and is less than or equal to the second saturation control point, controlling the saturation of the first chrominance component by dividing the saturation value of the first chrominance component into a first saturation value and a second saturation value to respectively correspond to the first saturation control area and the second saturation control area using the first saturation control point and summing a value obtained by applying the first saturation gain to the first saturation value and a value obtained by applying the second saturation gain to the second saturation value; or when the saturation value of the first chrominance component is greater than the second saturation control point, controlling the saturation of the first chrominance component by dividing the saturation value of the first chrominance component into a first saturation value, a second saturation value, and a third saturation value to respectively correspond to the first saturation control area, the second saturation control area, and the third saturation control area using the first and second saturation control points and summing all of a value obtained by applying the first saturation gain to the first saturation value, a value obtained by applying the second saturation gain to the second saturation value, and a value obtained by applying the third saturation gain to the third saturation value (Li, in accordance with one embodiment, the saturation values are stored within a saturation data structure 530 (see FIG. 5) of the image processing device 100, which is discussed in more detail herein with respect to FIG. 5 and FIG. 6).

As to claim 7, the combination of Chu, Kawaguchi and Li discloses the color gamut mapping method of claim 5. The combination further discloses the controlling, by the hue controller, of the hue of the second chrominance component includes: when the saturation value of the second chrominance component is less than or equal to the hue control point, controlling the hue of the second chrominance component by applying the first saturation gain to the second chrominance component; or when the saturation value of the second chrominance component is greater than the hue control point, controlling the hue of the second chrominance component by applying the second saturation gain to the second chrominance component (Chu, [0027] For instance, the first weighting formula is multiplying the first input saturation degree S.sub.in1 by a first weighting value, and the second weighting formula is multiplying the second input saturation degree S.sub.in2 by a second weighting value. Therein, the first weighting value is less than 1, and the second weighting value is greater than or equal to 1. In addition, the first weighted value or the second weighted value can be changed according to different values of Sin, and the weighted values can be implemented by using a look-up-table (LUT)).

As to claim 8, the combination of Chu, Kawaguchi and Li discloses the color gamut mapping method of claim 1. The combination further discloses the entirely controlling, by the overall controller, of the saturation and the hue of the third chrominance component includes: entirely controlling, by the overall controller, the saturation of the third chrominance component by applying the overall saturation gains to the third chrominance component; and entirely controlling, by the overall controller, the hue of the third chrominance component whose saturation is entirely controlled by applying the overall hue gains to the third chrominance component whose saturation is entirely controlled (Kawaguchi, [0303] Compared to this, the image processing device 100 according to the present embodiment performs all the processing inside the RGB color space. Since all the processing is performed inside the RGB color space, it is possible to avoid the issue of color distortions or the issue of decrease of the color reproduction range).

As to claim 10, the combination of Chu, Kawaguchi and Li discloses the color gamut mapping device of claim 9. The combination further discloses the parameter calculator is configured to: calculate the plurality of saturation gains corresponding to a plurality of saturation control areas that are divided by a plurality of saturation control points having different saturation values in the corresponding control area; and calculate the plurality of hue gains corresponding to a plurality of hue control areas that are divided by a saturation value of a hue control point in the corresponding control area (Chu, [0011] The method for adjusting saturation degree includes the following steps. A hue circle is divided into a plurality of hue regions, and each of the hue regions is divided into a plurality of saturation regions according to at least one saturation threshold).

As to claim 11, the combination of Chu, Kawaguchi and Li discloses the color gamut mapping device of claim 10. The combination further discloses the plurality of saturation gains include a first saturation gain, a second saturation gain, and a third saturation gain that are calculated to respectively correspond to a first saturation control area, a second saturation control area, and a third saturation control area divided by first and second saturation control points; and the parameter calculator linearly interpolates first to third saturation parameters of a first hue axis, which are set for each of the first to third saturation control areas to correspond to the first hue axis of the corresponding control area, and first to third saturation parameters of a second hue axis, which are set for each of the first to third saturation control areas to correspond to the second hue axis of the corresponding control area, for each of the first to third saturation control areas according to the calculated hue angle and calculates the first to third saturation gains (Li, as shown in fig. 3, each angular zone of the chrominance plane 300 corresponds to an angular region of hues radiating outward from the origin of the chrominance plane 300. Furthermore, in one embodiment, gain values may be interpolated between angular zones for a given CbCr pair to obtain a more refined gain value. For a particular angle (hue), however, the gain value is kept the same such that saturation is not corrupted, in accordance with one embodiment).

As to claim 12, the combination of Chu, Kawaguchi and Li discloses the color gamut mapping device of claim 10. The combination further discloses the plurality of hue gains include a first hue gain and a second hue gain that are calculated to respectively correspond to a first hue control area and a second hue control area divided by the hue control point ([0022] As shown in FIG. 2B, it is assumed that red, green and blue are 0 degree, 120 degree and 240 degree, respectively. In this case, colors at 0 degree to 120 degree can be obtained by mixing red and green; colors at 120 degree to 240 degree can be obtained by mixing green and blue; colors at 240 degree to 360 degree can be obtained by mixing blue and red, and 360 degree and 0 degree); and
the parameter calculator linearly interpolates first and second hue parameters of the first hue axis, which are set for each of the first and second hue control areas to correspond to the first hue axis of the corresponding control area, and first and second hue parameters of the second hue axis, which are set for each of the first and second hue control areas to correspond to the second hue axis of the corresponding control area, for each of the first and second hue control areas according to the calculated hue angle and calculates the first and second hue gains (Li, as shown in fig. 3, each angular zone of the chrominance plane 300 corresponds to an angular region of hues radiating outward from the origin of the chrominance plane 300. Furthermore, in one embodiment, gain values may be interpolated between angular zones for a given CbCr pair to obtain a more refined gain value. For a particular angle (hue), however, the gain value is kept the same such that saturation is not corrupted, in accordance with one embodiment).

As to claim 13, the combination of Chu, Kawaguchi and Li discloses the color gamut mapping device of claim 11. The combination further discloses the saturation controller controls the saturation of the first chrominance component by applying at least one of the first to third saturation gains corresponding to the first to third saturation control areas to the first chrominance component according to a result of comparing a saturation value of the first chrominance component to the first to third saturation control points; and the hue controller controls the hue of the second chrominance component by applying any one of the first and second hue gains corresponding to the first and second hue control areas to the second chrominance component according to a result of comparing a saturation value of the second chrominance component to the hue control point (Chu, [0025] First, in step S110, a hue circle HC is divided into a plurality of hue regions (HA1, HA2, . . . and so forth), and each of the hue regions (HA1, HA2, . . . and so forth) is divided into a plurality of saturation regions SA according to at least one saturation threshold Sth (as shown in FIG. 4A)).

As to claim 14, the combination of Chu, Kawaguchi and Li discloses the color gamut mapping device of claim 13. The combination further discloses the saturation controller is configured to: when the saturation value of the first chrominance component is less than or equal to the first saturation control point, control the saturation of the first chrominance component by applying the first saturation gain to the first chrominance component; when the saturation value of the first chrominance component is greater than the first saturation control point and is less than or equal to the second saturation control point, control the saturation of the first chrominance component by dividing the saturation value of the first chrominance component into a first saturation value and a second saturation value to respectively correspond to the first saturation control area and the second saturation control area using the first saturation control point and summing a value obtained by applying the first saturation gain to the first saturation value and a value obtained by applying the second saturation gain to the second saturation value; or when the saturation value of the first chrominance component is greater than the second saturation control point, control the saturation of the first chrominance component by dividing the saturation value of the first chrominance component into a first saturation value, a second saturation value, and a third saturation value to respectively correspond to the first saturation control area, the second saturation control area, and the third saturation control area using the first and second saturation control points and summing all of a value obtained by applying the first saturation gain to the first saturation value, a value obtained by applying the second saturation gain to the second saturation value, and a value obtained by applying the third saturation gain to the third saturation value (Li, in accordance with one embodiment, the saturation values are stored within a saturation data structure 530 (see FIG. 5) of the image processing device 100, which is discussed in more detail herein with respect to FIG. 5 and FIG. 6).

As to claim 15, the combination of Chu, Kawaguchi and Li discloses the color gamut mapping device of claim 13. The combination further discloses the hue controller is configured to: when the saturation value of the second chrominance component is less than or equal to the hue control point, control the hue of the second chrominance component by applying the first saturation gain to the second chrominance component; or when the saturation value of the second chrominance component is greater than the hue control point, control the hue of the second chrominance component by applying the second saturation gain to the second chrominance component (Chu, [0027] For instance, the first weighting formula is multiplying the first input saturation degree S.sub.in1 by a first weighting value, and the second weighting formula is multiplying the second input saturation degree S.sub.in2 by a second weighting value. Therein, the first weighting value is less than 1, and the second weighting value is greater than or equal to 1. In addition, the first weighted value or the second weighted value can be changed according to different values of Sin, and the weighted values can be implemented by using a look-up-table (LUT)).

As to claim 16, the combination of Chu, Kawaguchi and Li discloses the color gamut mapping device of claim 9. The combination further discloses the overall controller is configured to: entirely control the saturation of the third chrominance component by applying the overall saturation gains to the third chrominance component; and entirely control the hue of the third chrominance component whose saturation is entirely controlled by applying the overall hue gains to the third chrominance component whose saturation is entirely controlled (Kawaguchi, [0303] Compared to this, the image processing device 100 according to the present embodiment performs all the processing inside the RGB color space. Since all the processing is performed inside the RGB color space, it is possible to avoid the issue of color distortions or the issue of decrease of the color reproduction range).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHLU OKEBATO/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        7/28/2022